Britt, J.
The only assignments of error brought forward in defendant’s brief are that the trial court erred (1) in denying defendant’s motions for nonsuit and (2) in denying defendant’s motion to set the verdict aside as being against the weight of the evidence.
We have carefully reviewed the testimony presented at *66the trial and hold that it was sufficient to survive the motions for nonsuit and the assignment of error relating thereto is overruled.
As to the second assignment of error, it is well settled in this jurisdiction that a motion to set aside the verdict as being against the weight of the evidence is addressed to the discretion of the trial court, and its refusal to grant the motion is not reviewable on appeal. 8 Strong, N. C. Index 2d, Criminal Law, § 132, pp. 55-56. The assignment of error is overruled.
We have carefully reviewed the entire record and find that it is free from prejudicial error. The defendant received a fair trial and the sentence imposed is within the limits allowed by statute.
No error.
Brock and Hedrick, JJ., concur.